                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 1 of 32


            1    GIBSON, DUNN & CRUTCHER LLP
                 CHRISTOPHER CHORBA, SBN 216692
            2      cchorba@gibsondunn.com
                 LAUREN M. BLAS, SBN 296823
            3      lblas@gibsondunn.com
                 JASON S. KIM, SBN 307532
            4      jkim@gibsondunn.com
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    ETHAN DETTMER, SBN 196046
                   edettmer@gibsondunn.com
            8    ASHLEY M. ROGERS, SBN 286252
                   arogers@gibsondunn.com
            9    ABIGAIL A. BARRERA, SBN 301746
                   abarrera@gibsondunn.com
          10     555 Mission Street, Suite 3000
                 San Francisco, CA 94105-0921
          11     Telephone: 415.393.8200
                 Facsimile: 415.393.8306
          12
                 Attorneys for Defendant Facebook, Inc.
          13
                                               UNITED STATES DISTRICT COURT
          14
                                            NORTHERN DISTRICT OF CALIFORNIA
          15
                                                      OAKLAND DIVISION
          16
                 INTEGRITYMESSAGEBOARDS.COM,                  Case No. 4:18-cv-05286 PJH
          17     LLC,
                                                              PUTATIVE CLASS ACTION
          18                          Plaintiff,
                                                              DEFENDANT FACEBOOK, INC.’S
          19            v.                                    ANSWER TO PLAINTIFF’S FIRST
                                                              AMENDED COMPLAINT
          20     FACEBOOK, INC.,
          21                          Defendant.
          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP            DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                 CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 2 of 32


            1            Defendant Facebook, Inc. answers Plaintiff’s First Amended Complaint (“FAC”) as follows:
            2            Except as otherwise expressly stated below, Facebook denies each and every allegation
            3    contained in the FAC. Facebook states that the headings, sub-headings, and footnotes throughout the
            4    FAC do not constitute well-pled allegations of fact and therefore require no response. To the extent a
            5    response is required, Facebook denies the allegations in the headings, sub-headings, and footnotes in
            6    the FAC. Facebook reserves the right to seek to amend and/or supplement its Answer as may be
            7    necessary.
            8                                              “INTRODUCTION”
            9            1.      Facebook denies the allegations in paragraph 1.
          10             2.      Facebook admits that paragraph 2 purports to quote, in part and out of context, from
          11     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          12     in paragraph 2. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          13     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          14     that Plaintiff may establish a basis for class certification.
          15             3.      Facebook denies the allegations in the first sentence of paragraph 3. The remainder of
          16     paragraph 3 purports to quote, in part and out of context, from documents that speak for themselves.
          17     Facebook disputes Plaintiff’s characterization of the selective quotations from those documents, or
          18     that those statements provide any basis for Plaintiff’s claims. Facebook also disputes that Plaintiff
          19     may establish a basis for class certification.
          20             4.      Facebook denies the allegations in paragraph 4.
          21             5.      Facebook denies the allegations in the first sentence of paragraph 5. Facebook admits
          22     that IMB defined the target audience described in paragraph 5. Except as expressly admitted,
          23     Facebook denies the allegations in paragraph 5. Facebook disputes Plaintiff’s characterization of its
          24     conduct, or that its conduct provides a basis for any actionable claim. Facebook also disputes that
          25     Plaintiff may establish a basis for class certification.
          26             6.      Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
          27     so no response to this paragraph is required.
          28             7.      Facebook denies the allegations in paragraph 7.

Gibson, Dunn &                                                          1
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 3 of 32


            1            8.       Facebook denies the allegations in the first sentence of paragraph 8. The remainder of
            2    paragraph 8 purports to quote, in part and out of context, from documents that speak for themselves.
            3    Facebook disputes Plaintiff’s characterization of the selective quotations from those documents, or
            4    that those statements provide any basis for Plaintiff’s claims. Facebook also disputes that Plaintiff
            5    may establish a basis for class certification.
            6            9.       Facebook admits that portions of paragraph 9 purport to quote, in part and out of
            7    context, from documents that speak for themselves. Facebook admits that in the past, it offered
            8    advertisers the ability to target advertisements based on targeting categories that were based on third-
            9    party data, including third party data on household income. Except as expressly admitted, Facebook
          10     denies the allegations in paragraph 9. Facebook disputes Plaintiff’s characterization of the selective
          11     quotations from those documents, or that those statements provide any basis for Plaintiff’s claims.
          12     Facebook also disputes that Plaintiff may establish a basis for class certification.
          13             10.      Facebook admits that portions of paragraph 10 purport to quote, in part and out of
          14     context, from documents that speak for themselves. Facebook admits that it generates substantially
          15     all of its revenue from advertising. Except as expressly admitted, Facebook denies the allegations in
          16     paragraph 10. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          17     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          18     that Plaintiff may establish a basis for class certification.
          19             11.      Facebook denies the allegations in paragraph 11.
          20             12.      Facebook lacks information sufficient to admit or deny what amounts advertisers
          21     “would not have paid” in any hypothetical past scenario. The remaining allegations in paragraph 12
          22     are conclusions of law for which no responsive pleading is required, and which are therefore denied.
          23     Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct provides a basis for
          24     any actionable claim. Facebook also disputes that Plaintiff may establish a basis for class
          25     certification.
          26                                        “JURISDICTION AND VENUE”
          27             13.      Facebook disputes that Plaintiff has standing under Article III of the United States
          28     Constitution. Facebook admits that the amount in controversy exceeds $5 million, and that this is a

Gibson, Dunn &                                                          2
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 4 of 32


            1    proposed class action in which at least one member of the putative class is of diverse citizenship from
            2    Defendant pursuant to 28 U.S.C. § 1332. The remaining allegations in paragraph 13 are conclusions
            3    of law for which no responsive pleading is required, and which are therefore denied.
            4            14.     Facebook admits that it is headquartered in this District. Facebook lacks information
            5    sufficient to admit or deny whether a substantial part of the events or omissions giving rise to the
            6    claims alleged herein occurred in this District. Except as expressly admitted, the remaining
            7    allegations in paragraph 14 are conclusions of law for which no responsive pleading is required, and
            8    which are therefore denied.
            9                                                    “PARTIES”
          10             15.     Facebook lacks information sufficient to admit or deny the allegations in
          11     paragraph 15.
          12             16.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
          13     so no response to this paragraph is required.
          14             17.     Facebook admits that its principal place of business is located in this District, and that
          15     it maintains executive offices at 1601 Willow Road, Menlo Park, California 94025.
          16             18.     The allegations in paragraph 18 are conclusions of law for which no responsive
          17     pleading is required, and which are therefore denied. Facebook disputes Plaintiff’s characterization
          18     of its conduct, or that its conduct provides a basis for any actionable claim. Facebook also disputes
          19     that Plaintiff may establish a basis for class certification.
          20                                  “FACEBOOK’S TARGETING PROMISE”
          21             19.     Facebook admits that it is currently one of the world’s largest social media services
          22     companies, and that it provides a social networking service that allows people to connect and share
          23     photos, videos, and other content online, including with family and friends.
          24             20.     Facebook admits that the allegations in paragraph 20 purport to quote, in part and out
          25     of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          26     denies the allegations in paragraph 20.
          27             21.     Facebook admits the allegations in paragraph 21.
          28

Gibson, Dunn &                                                          3
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 5 of 32


            1            22.     Facebook admits that the allegations in paragraph 22 purport to quote, in part and out
            2    of context, from documents that speak for themselves. Except as expressly admitted, Facebook
            3    denies the allegations in paragraph 22.
            4            23.     Facebook admits that the allegations in paragraph 23 purport to depict, in part and out
            5    of context, a photograph. Except as expressly admitted, Facebook denies the allegations in
            6    paragraph 23. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
            7    provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
            8    for class certification.
            9            24.     Facebook admits that the allegations in paragraph 24 purport to quote, in part and out
          10     of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          11     denies the allegations in paragraph 24.
          12             25.     Facebook admits that the allegations in paragraph 25 purport to quote, in part and out
          13     of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          14     denies the allegations in paragraph 25.
          15     “Website Representations”
          16             26.     Facebook denies the allegations in paragraph 26.
          17             27.     Facebook admits that the allegations in paragraph 27 purport to quote, in part and out
          18     of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          19     denies the allegations in paragraph 27.
          20             28.     Facebook admits that the allegations in paragraph 28 purport to quote, in part and out
          21     of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          22     denies the allegations in paragraph 28.
          23             29.     Facebook admits that the allegations in paragraph 29 purport to quote, in part and out
          24     of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          25     denies the allegations in paragraph 29.
          26             30.     Facebook admits that the allegations in paragraph 30 purport to quote, in part and out
          27     of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          28     denies the allegations in paragraph 30.

Gibson, Dunn &                                                       4
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 6 of 32


            1            31.     Facebook admits that the allegations in paragraph 31 purport to quote, in part and out
            2    of context, from documents that speak for themselves. Facebook further admits that paragraph 31
            3    purports to depict a partial graphic of the depicted interface. Except as expressly admitted, Facebook
            4    denies the allegations in paragraph 31.
            5            32.     Facebook admits that the allegations in paragraph 32 purport to quote, in part and out
            6    of context, from documents that speak for themselves. Facebook further admits that paragraph 32
            7    purports to depict a partial graphic of the depicted interface. Except as expressly admitted, Facebook
            8    denies the allegations in paragraph 32.
            9            33.     Facebook admits that paragraph 33 purports to quote, in part and out of context, from
          10     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          11     in paragraph 33. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          12     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          13     for class certification.
          14             34.     Facebook admits that paragraph 34 purports to quote, in part and out of context, from
          15     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          16     in paragraph 34. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          17     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          18     for class certification.
          19     “Facebook’s Targeting Interface”
          20             35.     Facebook denies the allegations in paragraph 35.
          21             36.     Facebook admits that advertisers could use Ads Manager and Power Editor to place
          22     ads, but it disputes that these tools had “substantially the same” targeting interface. Except as
          23     expressly admitted, Facebook denies the allegations in paragraph 36. Facebook disputes Plaintiff’s
          24     characterization of its conduct, or that its conduct provides a basis for any actionable claim.
          25     Facebook also disputes that Plaintiff may establish a basis for class certification.
          26             37.     Facebook admits the allegations in paragraph 37.
          27             38.     Facebook admits that advertisers can select an objective for their advertising
          28     campaigns, and that these objectives differ substantially depending on the advertiser’s goal, the time

Gibson, Dunn &                                                        5
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 7 of 32


            1    period, and other individual factors. Except as expressly admitted, Facebook denies the allegations in
            2    paragraph 38.
            3            39.     Facebook admits that advertisers using its self-serve ad tools may create an “ad set,”
            4    but the specific details and targeting options have differed over time. Except as expressly admitted,
            5    Facebook denies the allegations in paragraph 39 and footnote 2.
            6            40.     Facebook admits that advertisers using the company’s self-serve ad tools have a
            7    number of targeting options, depending on the advertiser’s preferences, the objectives of the ad
            8    campaign, and other factors. These targeting options changed over time. Facebook further admits
            9    that paragraph 40 purports to depict a partial graphic of the depicted interface. The allegations in the
          10     third sentence of paragraph 40 are conclusions of law for which no responsive pleading is required,
          11     and which are therefore denied. Except as expressly admitted, Facebook denies the allegations in
          12     paragraph 40. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          13     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          14     for class certification.
          15             41.     Facebook admits that Ads Manager may display a dial to advertisers, but the details of
          16     this dial differed over time. Except as expressly admitted, Facebook denies the allegations in
          17     paragraph 41.
          18             42.     Facebook admits that its self-serve advertiser interface changed over time. Facebook
          19     further admits that paragraph 42 purports to depict a partial graphic of the depicted interface. Except
          20     as expressly admitted, Facebook denies the allegations in paragraph 42.
          21             43.     Facebook admits that paragraph 43 purports to quote, in part and out of context, from
          22     a document that speaks for itself. Except as expressly admitted, Facebook denies the allegations in
          23     paragraph 43 and footnote 3. Facebook disputes Plaintiff’s characterization of its conduct, or that its
          24     conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish
          25     a basis for class certification.
          26                                “PLAINTIFFS’ FACEBOOK ADVERTISEMENTS”
          27             44.     Facebook lacks information sufficient to admit or deny the allegations in
          28     paragraph 44.

Gibson, Dunn &                                                        6
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 8 of 32


            1            45.     Facebook lacks information sufficient to admit or deny the allegations in
            2    paragraph 45.
            3            46.     Facebook lacks information sufficient to admit or deny the allegations in
            4    paragraph 46.
            5            47.     Facebook lacks information sufficient to admit or deny the allegations in
            6    paragraph 47.
            7            48.     Facebook lacks information sufficient to admit or deny the allegations in
            8    paragraph 48.
            9    “IMB’s August 2015 IV Likes Advertising Campaign”
          10             49.     Facebook admits that Plaintiff (or someone acting on its behalf) created an ad
          11     campaign on August 29, 2015. Facebook further admits that IMB elected to be charged based on the
          12     number of “impressions” its campaign generated. Facebook lacks information sufficient to admit or
          13     deny the remaining allegations in paragraph 49.
          14             50.     Facebook admits that IMB defined the target audience described in paragraph 50.

          15     Facebook denies that by offering these targeting categories, it guaranteed that the target audience
          16     would be reached. Facebook further disputes Plaintiff’s characterization of its conduct, or that its
          17     conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish
          18     a basis for class certification.
          19             51.     Facebook admits that the projected potential reach for Plaintiff’s defined audience was
          20     61,000. Facebook denies that the projected potential reach provided by Facebook represented any
          21     “guarantee” of actual audience reach. Facebook disputes Plaintiff’s characterization of its conduct, or
          22     that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff may
          23     establish a basis for class certification.
          24             52.     Facebook lacks information sufficient to admit or deny the allegations in
          25     paragraph 52.
          26             53.     Facebook admits that paragraph 53 purports to depict a partial graphic of the depicted
          27     interface. Facebook denies the remaining allegations of paragraph 53.
          28

Gibson, Dunn &                                                       7
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 9 of 32


            1            54.     Facebook lacks information sufficient to admit or deny the allegations in
            2    paragraph 54. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
            3    provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
            4    for class certification.
            5            55.     Facebook lacks information sufficient to admit or deny the allegations in
            6    paragraph 55. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
            7    provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
            8    for class certification.
            9            56.     Facebook lacks information sufficient to admit or deny the allegations in
          10     paragraph 56. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          11     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          12     for class certification.
          13             57.     Facebook lacks information sufficient to admit or deny the allegations in
          14     paragraph 57. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          15     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          16     for class certification.
          17             58.     Facebook lacks information sufficient to admit or deny the allegations in
          18     paragraph 58. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          19     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          20     for class certification.
          21             59.     Facebook lacks information sufficient to admit or deny the allegations in
          22     paragraph 59. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          23     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          24     for class certification.
          25             60.     Facebook lacks information sufficient to admit or deny the allegations in
          26     paragraph 60. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          27     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          28     for class certification.

Gibson, Dunn &                                                       8
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 10 of 32


            1            61.     Facebook admits that it invoiced IMB for its ad campaign. Facebook denies the
            2    remaining allegations in paragraph 61.
            3            62.     Facebook admits that IMB paid Facebook $1,409.69 for its IV Likes Campaign.
            4    “IMB’s January 2016 SCD Likes Advertising Campaign”
            5            63.     Facebook admits that IMB launched the SCD Likes Campaign with the objective of
            6    increasing the number of “likes” for SCD’s Facebook page. Facebook lacks information sufficient to
            7    admit or deny the remaining allegations in paragraph 63.
            8            64.     Facebook admits that IMB defined the target audience described in paragraph 64.

            9    Facebook denies that by offering these targeting categories, it guaranteed that the target audience
          10     would be reached. Facebook further disputes Plaintiff’s characterization of its conduct, or that its
          11     conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish
          12     a basis for class certification.
          13             65.     Facebook admits that the projected potential reach for Plaintiff’s defined audience was
          14     250,000. Facebook denies that the projected potential reach provided by Facebook represented any
          15     “guarantee” of actual audience reach. Facebook disputes Plaintiff’s characterization of its conduct, or
          16     that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff may
          17     establish a basis for class certification.
          18             66.     Facebook admits the allegations in paragraph 66.
          19             67.     Facebook lacks information sufficient to admit or deny the allegations in
          20     paragraph 67. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          21     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          22     for class certification.
          23             68.     Facebook admits that it invoiced IMB. Except as expressly admitted, Facebook denies
          24     the remaining allegations in paragraph 68.
          25             69.     Facebook admits the allegations in paragraph 69.
          26     “Retour’s January 2018 While You Were Out Advertising Campaign”
          27             70.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
          28     so no response to this paragraph is required.

Gibson, Dunn &                                                        9
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 11 of 32


            1            71.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
            2    so no response to this paragraph is required.
            3            72.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
            4    so no response to this paragraph is required.
            5            73.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
            6    so no response to this paragraph is required.
            7            74.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
            8    so no response to this paragraph is required.
            9            75.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
          10     so no response to this paragraph is required.
          11             76.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
          12     so no response to this paragraph is required.
          13             77.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
          14     so no response to this paragraph is required.
          15                                             “FACEBOOK’S FRAUD”
          16             78.     Facebook admits that the allegations in paragraph 78 purport to quote, in part and out
          17     of context, from documents that speak for themselves. The remaining allegations in paragraph 78
          18     contain conclusions of law for which no responsive pleading is required, and which are therefore
          19     denied. Except as expressly admitted, Facebook denies the allegations in paragraph 78. Facebook
          20     disputes Plaintiff’s characterization of the selective quotations from those documents, or that those
          21     statements provide any basis for Plaintiff’s claims. Facebook also disputes that Plaintiff may
          22     establish a basis for class certification.
          23             79.     Facebook admits that the targeting expansion feature could be used by advertisers in
          24     certain circumstances to expand certain targeting criteria. Except as expressly admitted, Facebook
          25     denies the allegations in paragraph 79. Facebook disputes Plaintiff’s characterization of its conduct,
          26     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          27     may establish a basis for class certification.
          28

Gibson, Dunn &                                                        10
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 12 of 32


            1            80.      Facebook admits that paragraph 80 purports to quote, in part and out of context, from
            2    documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
            3    in paragraph 80. Facebook disputes Plaintiff’s characterization of the selective quotations from those
            4    documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
            5    that Plaintiff may establish a basis for class certification.
            6    “Target Expansion”
            7            81.      Facebook admits that it charged IMB for its “IV Likes Campaign.” Except as
            8    expressly admitted, Facebook denies the remaining allegations in paragraph 81.
            9            82.      Facebook admits that paragraph 82 purports to quote, in part and out of context, from
          10     documents that speak for themselves. Except as expressly admitted, Facebook denies the remaining
          11     allegations in paragraph 82. Facebook disputes Plaintiff’s characterization of its conduct, or that its
          12     conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish
          13     a basis for class certification.
          14             83.      Facebook admits that paragraph 83 purports to quote, in part and out of context, from
          15     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          16     in paragraph 83. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          17     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          18     that Plaintiff may establish a basis for class certification.
          19             84.      Facebook admits that it produced data to Plaintiff, as stated in footnote 5. Except as
          20     expressly admitted, Facebook denies the remaining allegations in paragraph 84 and footnote 5.
          21     Facebook disputes Plaintiff’s selective and inaccurate summary of the data, or that the data provide
          22     any basis for Plaintiff’s claims. Facebook also disputes that Plaintiff may establish a basis for class
          23     certification.
          24             85.      Facebook admits that it produced data to Plaintiff relating to its “IV Likes Campaign,”
          25     and the documents summarizing those data speak for themselves. Except as expressly admitted,
          26     Facebook denies the remaining allegations in paragraph 85. Facebook disputes Plaintiff’s selective
          27     and inaccurate summary of the data, or that the data provide any basis for Plaintiff’s claims.
          28     Facebook also disputes that Plaintiff may establish a basis for class certification.

Gibson, Dunn &                                                          11
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 13 of 32


            1            86.     Facebook admits that it produced data to Plaintiff relating to its “SCD Likes
            2    Campaign,” and the documents summarizing those data speak for themselves. Except as expressly
            3    admitted, Facebook denies the remaining allegations in paragraph 86. Facebook disputes Plaintiff’s
            4    selective and inaccurate summary of the data, or that the data provide any basis for Plaintiff’s claims.
            5    Facebook also disputes that Plaintiff may establish a basis for class certification.
            6            87.     Facebook admits that it produced data to Plaintiff relating to its advertising campaigns,
            7    and the documents summarizing those data speak for themselves. Except as expressly admitted,
            8    Facebook denies the remaining allegations in paragraph 87. Facebook disputes Plaintiff’s selective
            9    and inaccurate summary of the data, or that the data provide any basis for Plaintiff’s claims.
          10     Facebook also disputes that Plaintiff may establish a basis for class certification.
          11     “Data Inaccuracy”
          12             88.     Facebook denies the allegations in paragraph 88.
          13             89.     Facebook admits that paragraph 89 purports to quote, in part and out of context, from
          14     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          15     in paragraph 89. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          16     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          17     that Plaintiff may establish a basis for class certification.
          18             90.     Facebook admits that from time to time, it conducted surveys to improve its products.
          19     The second sentence of paragraph 90 purports to quote, in part and out of context, from a document
          20     that speaks for itself. Except as expressly admitted, Facebook denies the allegations in paragraph 90.
          21     Facebook disputes Plaintiff’s characterization of the selective quotations from those documents, or
          22     that those statements provide any basis for Plaintiff’s claims. Facebook also disputes that Plaintiff
          23     may establish a basis for class certification.
          24             91.     Facebook admits that it has, at certain points in time, used “native,” “partner,” other
          25     data, or a combination of these data categories. Facebook denies the remaining allegations in
          26     paragraph 91.
          27

          28

Gibson, Dunn &                                                          12
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 14 of 32


            1            “A.     Native Data”
            2            92.     Facebook admits that it processes information regarding individuals who use
            3    Facebook. In addition to information and content that individuals provide when they use Facebook
            4    products, Facebook also processes information regarding their networks and connections, usage, and
            5    information derived from devices that integrate with Facebook products. Except as expressly
            6    admitted, Facebook denies the allegations in paragraph 92.
            7            93.     Facebook admits it processes information regarding individuals who use Facebook
            8    and that Facebook may infer other information. In addition to information and content that
            9    individuals provide when they use Facebook products, Facebook also processes information
          10     regarding their networks and connections, usage, and information derived from devices that integrate
          11     with Facebook products. Except as expressly admitted, Facebook denies the allegations in
          12     paragraph 93.
          13             94.     Facebook admits that paragraph 94 purports to quote, in part and out of context, from
          14     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          15     in paragraph 94. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          16     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          17     that Plaintiff may establish a basis for class certification.
          18             95.     Facebook admits that paragraph 95 purports to quote, in part and out of context, from
          19     documents that speak for themselves. Facebook further admits that, while Mr. Bosworth served as a
          20     Vice President of Advertising from, as relevant here, July 1, 2016, until January 24, 2018, he had a
          21     senior role in overseeing several other matters that are far outside the scope of this case. In addition,
          22     Facebook admits that, while Ms. Sandberg serves as Chief Operating Officer, her role generally
          23     involves overseeing matters that are far outside the scope of this case. Except as expressly admitted,
          24     Facebook denies the allegations in paragraph 95. Facebook disputes Plaintiff’s characterization of
          25     the selective quotations from those documents, or that those statements provide a basis for Plaintiff’s
          26     claims. Facebook also disputes that Plaintiff may establish a basis for class certification.
          27             96.     Facebook admits that paragraph 96 purports to quote, in part and out of context, from
          28     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations

Gibson, Dunn &                                                          13
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 15 of 32


            1    in paragraph 96. Facebook disputes Plaintiff’s characterization of the selective quotations from those
            2    documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
            3    that Plaintiff may establish a basis for class certification.
            4            “B.    Partner Data”
            5            97.     Facebook admits that paragraph 97 purports to quote, in part and out of context, from
            6    documents that speak for themselves. Facebook further admits that it announced its Partner
            7    Categories program in April 2013. Except as expressly admitted, Facebook denies the allegations in
            8    paragraph 97. Facebook disputes Plaintiff’s characterization of the selective quotations from those
            9    documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          10     that Plaintiff may establish a basis for class certification.
          11             98.     Facebook admits that paragraph 98 purports to quote, in part and out of context, from
          12     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          13     in paragraph 98. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          14     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          15     that Plaintiff may establish a basis for class certification.
          16             99.     Facebook admits that paragraph 99 purports to quote, in part and out of context, from
          17     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          18     in paragraph 99. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          19     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          20     that Plaintiff may establish a basis for class certification.
          21             100.    Facebook admits that paragraph 100 purports to quote, in part and out of context, from
          22     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          23     in paragraph 100. Facebook disputes Plaintiff’s characterization of the selective quotations from
          24     those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
          25     disputes that Plaintiff may establish a basis for class certification.
          26             101.    Facebook denies the allegations in the first sentence of paragraph 101. Facebook
          27     admits that the second, third, fourth, and fifth sentences of paragraph 101 purport to quote, in part and
          28     out of context, from documents that speak for themselves. Facebook admits that Plaintiff ran its IV

Gibson, Dunn &                                                          14
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 16 of 32


            1    Likes Campaign in in 2015, but it denies the remaining allegations in the sixth sentence of
            2    paragraph 101. Except as expressly admitted, Facebook denies the allegations in paragraph 101.
            3    Facebook disputes Plaintiff’s characterization of the selective quotations from those documents, or
            4    that those statements provide any basis for Plaintiff’s claims. Facebook also disputes that Plaintiff
            5    may establish a basis for class certification.
            6            102.    Facebook admits that it deprecated Partner Categories in 2018, but it denies that the
            7    program was terminated on October 1, 2018 since the termination of Partner Categories occurred
            8    over a six-month period beginning in March 2018. Except as expressly admitted, Facebook denies
            9    the allegations in paragraph 102. Facebook disputes Plaintiff’s characterization of its conduct, or that
          10     its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff may
          11     establish a basis for class certification.
          12             “C.    Endemic Data Inaccuracy”
          13             103.    Facebook denies the allegations in paragraph 103.
          14             104.    Facebook admits that paragraph 104 purports to quote, in part and out of context, from
          15     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          16     in paragraph 104. Facebook disputes Plaintiff’s characterization of the selective quotations from
          17     those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
          18     disputes that Plaintiff may establish a basis for class certification.
          19             105.    Facebook admits that paragraph 105 purports to quote, in part and out of context, from
          20     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          21     in paragraph 105. Facebook disputes Plaintiff’s characterization of the selective quotations from
          22     those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
          23     disputes that Plaintiff may establish a basis for class certification.
          24             106.    Facebook admits that paragraph 106 purports to quote, in part and out of context, from
          25     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          26     in paragraph 106. Facebook disputes Plaintiff’s characterization of the selective quotations from
          27     those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
          28     disputes that Plaintiff may establish a basis for class certification.

Gibson, Dunn &                                                         15
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 17 of 32


            1            107.    Facebook lacks sufficient information to admit or deny the allegations in
            2    paragraph 107 relating to Plaintiff’s inferences and conclusions regarding its ad campaign. Facebook
            3    denies the remaining allegations in paragraph 107. Facebook disputes Plaintiff’s characterization of
            4    its conduct, or that its conduct provides a basis for any actionable claim. Facebook also disputes that
            5    Plaintiff may establish a basis for class certification.
            6            108.    Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
            7    so no response to this paragraph is required.
            8                               “THE PROFITS OF FACEBOOK’S FRAUD”
            9            109.    Facebook denies the allegations in paragraph 109.
          10             110.    Facebook admits that paragraph 110 purports to quote, in part and out of context, from
          11     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          12     in paragraph 110. Facebook disputes Plaintiff’s characterization of the selective quotations from
          13     those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
          14     disputes that Plaintiff may establish a basis for class certification.
          15             111.    Facebook admits that it generates substantially all of its revenue from advertising, and
          16     that the chart depicts its estimated advertising revenue from 2013 to 2019. Except as expressly
          17     admitted, Facebook denies the allegations in paragraph 111. Facebook disputes Plaintiff’s
          18     characterization of its conduct, or that its conduct provides a basis for any actionable claim.
          19     Facebook also disputes that Plaintiff may establish a basis for class certification.
          20             112.    Facebook admits that paragraph 112 purports to paraphrase, in part and out of context,
          21     from a third party source and not from internal Facebook documents or documents that either
          22     Plaintiff or Facebook produced in this litigation. Except as expressly admitted, Facebook denies the
          23     allegations in paragraph 112. Facebook disputes Plaintiff’s characterization of the selective
          24     quotations from those documents, or that those statements provide any basis for Plaintiff’s claims.
          25     Facebook also disputes that Plaintiff may establish a basis for class certification.
          26             113.    Facebook admits that paragraph 113 purports to paraphrase, in part and out of context,
          27     from a third party source and not from internal Facebook documents or documents that either
          28     Plaintiff or Facebook produced in this litigation. Except as expressly admitted, Facebook denies the

Gibson, Dunn &                                                          16
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 18 of 32


            1    allegations in paragraph 113. Facebook disputes Plaintiff’s characterization of the selective
            2    quotations from those documents, or that those statements provide any basis for Plaintiff’s claims.
            3    Facebook also disputes that Plaintiff may establish a basis for class certification.
            4            114.    Facebook admits that paragraph 114 purports to quote, in part and out of context, from
            5    documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
            6    in paragraph 114. Facebook disputes Plaintiff’s characterization of the selective quotations from
            7    those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
            8    disputes that Plaintiff may establish a basis for class certification.
            9            115.    Facebook admits that paragraph 115 purports to quote, in part and out of context, from
          10     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          11     in paragraph 115. Facebook disputes Plaintiff’s characterization of the selective quotations from
          12     those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
          13     disputes that Plaintiff may establish a basis for class certification.
          14             116.    Facebook admits that paragraph 116 purports to quote, in part and out of context, from
          15     documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
          16     in paragraph 116. Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct
          17     provides a basis for any actionable claim. Facebook also disputes that Plaintiff may establish a basis
          18     for class certification.
          19             117.    Facebook admits that paragraph 117 purports to characterize information, in part and
          20     out of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          21     denies the allegations in paragraph 117. Facebook disputes Plaintiff’s characterization of the
          22     selective quotations from those documents, or that those statements provide any basis for Plaintiff’s
          23     claims. Facebook also disputes that Plaintiff may establish a basis for class certification.
          24             118.    Facebook admits that paragraph 118 purports to characterize information, in part and
          25     out of context, from documents that speak for themselves. Except as expressly admitted, Facebook
          26     denies the allegations in paragraph 118. Facebook disputes Plaintiff’s characterization of the
          27     selective quotations from those documents, or that those statements provide any basis for Plaintiff’s
          28     claims. Facebook also disputes that Plaintiff may establish a basis for class certification.

Gibson, Dunn &                                                         17
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 19 of 32


            1            119.     Facebook admits that paragraph 119 purports to quote, in part and out of context, from
            2    documents that speak for themselves. Except as expressly admitted, Facebook denies the allegations
            3    in paragraph 119. Facebook disputes Plaintiff’s characterization of the selective quotations from
            4    those documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also
            5    disputes that Plaintiff may establish a basis for class certification.
            6            120.     Facebook admits that it provided refunds to certain advertisers. Facebook lacks
            7    information sufficient to admit or deny the remaining allegations in the first sentence of
            8    paragraph 120. Except as expressly admitted, Facebook denies the remaining allegations in
            9    paragraph 120. Facebook disputes Plaintiff’s characterization of the selective quotations from those
          10     documents, or that those statements provide any basis for Plaintiff’s claims. Facebook also disputes
          11     that Plaintiff may establish a basis for class certification.
          12             121.     Facebook admits that IMB targeting criteria included “highly educated and
          13     compensated demographic.” Facebook lacks information sufficient to admit or deny whether
          14     Plaintiff “would never have advertised on Facebook” in any hypothetical past scenario. Facebook
          15     denies the remaining allegations in paragraph 121. Facebook disputes Plaintiff’s characterization of
          16     its conduct, or that its conduct provides a basis for any actionable claim. Facebook also disputes that
          17     Plaintiff may establish a basis for class certification.
          18             122.     Plaintiff’s counsel have dismissed all claims involving Plaintiff Retour (see Dkt. 144),
          19     so no response to this paragraph is required.
          20             123.     Facebook admits that IMB paid Facebook $1,651.86 for its campaigns. Except as
          21     expressly admitted, Facebook denies the remaining allegations in paragraph 123 and footnote 6.
          22     Facebook disputes Plaintiff’s characterization of its conduct, or that its conduct provides a basis for
          23     any actionable claim. Facebook also disputes that Plaintiff may establish a basis for class
          24     certification.
          25                         “ALLEGATIONS RELATING TO PUNITIVE DAMAGES”
          26             124.     Facebook denies the allegations in paragraph 124.
          27             125.     Facebook denies the allegations in paragraph 125.
          28             126.     Facebook denies the allegations in paragraph 126.

Gibson, Dunn &                                                          18
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 20 of 32


            1           127.    Facebook denies the allegations in paragraph 127.
            2           128.    Facebook denies the allegations in paragraph 128.
            3           129.    Facebook denies the allegations in paragraph 129.
            4           130.    Facebook denies the allegations in paragraph 130.
            5           131.    Facebook denies the allegations in paragraph 131.
            6                                    “CLASS ACTION ALLEGATIONS”
            7           132.    The allegations in paragraph 132 contain conclusions of law for which no responsive
            8    pleading is required, and which are therefore denied. To the extent a response is required, Facebook
            9    denies the allegations in paragraph 132. Facebook disputes Plaintiff’s characterization of its conduct,
          10     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          11     may establish a basis for class certification.
          12            133.    The allegations in paragraph 133 contain conclusions of law for which no responsive
          13     pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          14     denies the allegations in paragraph 133.
          15            134.    The allegations in paragraph 134 are conclusions of law for which no responsive
          16     pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          17     denies the allegations in paragraph 134. Facebook disputes Plaintiff’s characterization of its conduct,
          18     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          19     may establish a basis for class certification.
          20            135.    The allegations in paragraph 135 are conclusions of law for which no responsive
          21     pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          22     denies the allegations in paragraph 135. Facebook disputes Plaintiff’s characterization of its conduct,
          23     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          24     may establish a basis for class certification.
          25            136.    The allegations in paragraph 136 are conclusions of law for which no responsive
          26     pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          27     denies the allegations in paragraph 136. Facebook disputes Plaintiff’s characterization of its conduct,
          28

Gibson, Dunn &                                                       19
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 21 of 32


            1    or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
            2    may establish a basis for class certification.
            3           137.    The allegations in paragraph 137 are conclusions of law for which no responsive
            4    pleading is required, and which are therefore denied. To the extent a response is required, Facebook
            5    denies the allegations in paragraph 137. Facebook disputes Plaintiff’s characterization of its conduct,
            6    or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
            7    may establish a basis for class certification.
            8           138.    The allegations in paragraph 138 are conclusions of law for which no responsive
            9    pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          10     denies the allegations in paragraph 138. Facebook disputes Plaintiff’s characterization of its conduct,
          11     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          12     may establish a basis for class certification.
          13            139.    The allegations in paragraph 139 are conclusions of law for which no responsive
          14     pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          15     denies the allegations in paragraph 139. Facebook disputes Plaintiff’s characterization of its conduct,
          16     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          17     may establish a basis for class certification.
          18            140.    The allegations in paragraph 140 are conclusions of law for which no responsive
          19     pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          20     denies the allegations in paragraph 140. Facebook disputes Plaintiff’s characterization of its conduct,
          21     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          22     may establish a basis for class certification.
          23            141.    The allegations in paragraph 141 are conclusions of law for which no responsive
          24     pleading is required, and which are therefore denied. To the extent a response is required, Facebook
          25     denies the allegations in paragraph 141. Facebook disputes Plaintiff’s characterization of its conduct,
          26     or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
          27     may establish a basis for class certification.
          28

Gibson, Dunn &                                                       20
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 22 of 32


            1            142.    The allegations in paragraph 142 are conclusions of law for which no responsive
            2    pleading is required, and which are therefore denied. To the extent a response is required, Facebook
            3    denies the allegations in paragraph 142. Facebook disputes Plaintiff’s characterization of its conduct,
            4    or that its conduct provides a basis for any actionable claim. Facebook also disputes that Plaintiff
            5    may establish a basis for class certification.
            6                                        “FIRST CAUSE OF ACTION
                                           Violations of California’s Unfair Competition Law
            7
                                                Cal. Bus. & Prof. Code §§ 17200, et seq.”
            8            143.    Facebook incorporates by reference its responses to the preceding paragraphs as if
            9    fully set forth herein.
          10             144.    The allegations in paragraph 144 are conclusions of law for which no responsive
          11     pleading is required, and which are therefore denied.
          12             145.    The allegations in paragraph 145 are conclusions of law for which no responsive
          13     pleading is required, and which are therefore denied.
          14             146.    The allegations in paragraph 146 are conclusions of law for which no responsive
          15     pleading is required, and which are therefore denied.
          16             147.    The allegations in paragraph 147 are conclusions of law for which no responsive
          17     pleading is required, and which are therefore denied.
          18             148.    Facebook denies that Plaintiff “would have paid less” for Facebook’s advertisements
          19     in the hypothetical past scenario Plaintiff posits, which is inconsistent with the allegations in
          20     Plaintiff’s original Complaint. Facebook lacks information sufficient to admit or deny whether the
          21     putative class “would have paid less” in any hypothetical past scenario or whether Plaintiff and/or the
          22     putative class “would have . . . refused to advertise on Facebook altogether” in any hypothetical past
          23     scenario. The remaining allegations in paragraph 148 are conclusions of law for which no response is
          24     required and which are therefore denied. Facebook disputes Plaintiff’s characterization of its
          25     conduct, or that its conduct provides a basis for any actionable claim. Facebook also disputes that
          26     Plaintiff may establish a basis for class certification.
          27             149.    The allegations in paragraph 149 are conclusions of law for which no responsive
          28     pleading is required, and which are therefore denied.

Gibson, Dunn &                                                          21
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 23 of 32


            1            150.    The allegations in paragraph 150 are conclusions of law for which no responsive
            2    pleading is required, and which are therefore denied.
            3            151.    Facebook denies that its data is or was inaccurate. Facebook denies that Plaintiff
            4    “would have . . . paid less ” for Facebook’s advertisements in the hypothetical past scenario Plaintiff
            5    posits, which is inconsistent with the allegations in Plaintiff’s original Complaint. Facebook lacks
            6    information sufficient to admit or deny whether Plaintiff “would have . . . refused to advertise on
            7    Facebook altogether” or “paid . . . nothing” in any hypothetical past scenario. The remaining
            8    allegations in paragraph 151 are conclusions of law for which no response is required and which are
            9    therefore denied.
          10             152.    The Court dismissed Plaintiff’s request for restitution and certain other equitable
          11     relief. (See Dkt. 147.) To the extent a response is required, the allegations in paragraph 152 are
          12     conclusions of law for which no responsive pleading is required, and which are therefore denied.
          13             153.    The Court dismissed Plaintiff’s request for restitution and certain other equitable
          14     relief. (See Dkt. 147.) Facebook denies Plaintiff’s allegations that it “would advertise” on Facebook
          15     and that it “would like to resume advertising on Facebook,” which contradicts Plaintiff’s sworn
          16     deposition testimony. Facebook lacks information sufficient to admit or deny that the putative class
          17     would like to resume advertising on Facebook but are unable to do so because they purport to be
          18     unable to rely on Facebook’s representations about the accuracy of its ad targeting. The remaining
          19     allegations in paragraph 153 are conclusions of law for which no response is required and which are
          20     therefore denied.
          21                                      “SECOND CAUSE OF ACTION
                                              Deceit Under Cal. Civ. Code §§1709-1711”
          22
                         154.    Facebook incorporates by reference its responses to the preceding paragraphs as if
          23
                 fully set forth herein.
          24
                         155.    The allegations in paragraph 155 are conclusions of law for which no responsive
          25
                 pleading is required, and which are therefore denied.
          26
                         156.    The allegations in paragraph 156 are conclusions of law for which no responsive
          27
                 pleading is required, and which are therefore denied.
          28

Gibson, Dunn &                                                        22
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 24 of 32


            1            157.    The allegations in paragraph 157 are conclusions of law for which no responsive
            2    pleading is required, and which are therefore denied.
            3            158.    The allegations in paragraph 158 are conclusions of law for which no responsive
            4    pleading is required, and which are therefore denied.
            5            159.    The allegations in paragraph 159 are conclusions of law for which no responsive
            6    pleading is required, and which are therefore denied.
            7            160.    The allegations in paragraph 160 are conclusions of law for which no responsive
            8    pleading is required, and which are therefore denied.
            9            161.    Facebook denies that the data it used for ad targeting is or was inaccurate. Facebook
          10     denies that Plaintiff “would have paid Facebook substantially less” for Facebook’s advertisements in
          11     the hypothetical past scenario Plaintiff posits, which is inconsistent with the allegations in Plaintiff’s
          12     original Complaint. Facebook lacks information sufficient to admit or deny whether the putative
          13     class “would have paid Facebook substantially less” in any hypothetical past scenario or whether
          14     Plaintiff and/or the putative class “would not have agreed to pay anything at all” in any hypothetical
          15     past scenario. The remaining allegations in paragraph 161 are conclusions of law for which no
          16     response is required and which are therefore denied.
          17             162.    The allegations in paragraph 162 are conclusions of law for which no responsive
          18     pleading is required, and which are therefore denied.
          19                                         “THIRD CAUSE OF ACTION
                                                        Common Law Fraud”
          20
                         163.    Facebook incorporates by reference its responses to the preceding paragraphs as if
          21
                 fully set forth herein.
          22
                         164.    The allegations in paragraph 164 are conclusions of law for which no responsive
          23
                 pleading is required, and which are therefore denied.
          24
                         165.    The allegations in paragraph 165 are conclusions of law for which no responsive
          25
                 pleading is required, and which are therefore denied.
          26
                         166.    The allegations in paragraph 166 are conclusions of law for which no responsive
          27
                 pleading is required, and which are therefore denied.
          28

Gibson, Dunn &                                                         23
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 25 of 32


            1             167.    The allegations in paragraph 167 are conclusions of law for which no responsive
            2     pleading is required, and which are therefore denied.
            3             168.    Facebook denies that the data it used for its ad targeting is or was inaccurate.
            4     Facebook denies that Plaintiff “would have paid Facebook substantially less” for Facebook’s
            5     advertisements in the hypothetical past scenario Plaintiff posits, which is inconsistent with the
            6     allegations in Plaintiff’s original Complaint. Facebook lacks information sufficient to admit or deny
            7     whether the putative class “would have paid Facebook substantially less” in any hypothetical past
            8     scenario or whether Plaintiff and/or the putative class “would not have agreed to pay anything at all”
            9     in any hypothetical past scenario. The remaining allegations in paragraph 168 are conclusions of law
          10      for which no response is required and which are therefore denied.
          11              169.    Facebook denies that Plaintiffs or members of the putative class suffered any injury.
          12      Facebook denies that Plaintiff “would have paid less” for Facebook’s advertisements in the
          13      hypothetical past scenario Plaintiff posits, which is inconsistent with the allegations in Plaintiff’s
          14      original Complaint. Facebook lacks information sufficient to admit or deny whether the putative
          15      class “would have paid less” in any hypothetical past scenario or whether Plaintiff and/or the putative
          16      class “would have paid . . . nothing” or “refused to advertise on Facebook altogether” in any
          17      hypothetical past scenario. The remaining allegations in paragraph 169 are conclusions of law for
          18      which no response is required and which are therefore denied.
          19              170.    The allegations in paragraph 170 are conclusions of law for which no responsive
          20      pleading is required, and which are therefore denied.
          21                                             “PRAYER FOR RELIEF”
          22              The Court dismissed Plaintiff’s request for restitution and certain other equitable relief. (See
          23     Dkt. 147.) The remaining allegations under “Prayer for Relief” are conclusions of law for which no
          24     responsive pleading is required and which are therefore denied. To the extent these allegations are
          25     deemed in whole or in part to be factual, Facebook denies them.               Facebook disputes Plaintiff’s
          26     characterization of its conduct, or that its conduct provides a basis for any actionable claim. Facebook
          27     also disputes that Plaintiff may establish a basis for class certification.
          28

Gibson, Dunn &                                                           24
Crutcher LLP              DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 26 of 32


            1                                      “DEMAND FOR TRIAL BY JURY”
            2            Facebook admits that Plaintiff purports to demand a jury trial on all counts so triable.
            3                                          AFFIRMATIVE DEFENSES
            4            Without assuming the burden to prove that which properly falls on Plaintiff, Facebook pleads
            5    the following separate and additional affirmative defenses.
            6                             FIRST SEPARATE AND ADDITIONAL DEFENSE
            7            Facebook denies all allegations not expressly admitted and specifically reserves all affirmative
            8    or other defenses that it may have against Plaintiff and the putative class. It is not necessary at this time
            9    for Facebook to delineate defenses against the putative class because no class has been certified, and the
          10     putative class members are not parties to this litigation.
          11                            SECOND SEPARATE AND ADDITIONAL DEFENSE
          12             Plaintiff’s FAC, and each and every cause of action in it, fails to state a claim upon which relief
          13     can be granted.
          14                              THIRD SEPARATE AND ADDITIONAL DEFENSE
          15             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff and
          16     the putative class members lack standing under Article III of the United States Constitution and/or
          17     pursuant to the California Unfair Competition Law.
          18                            FOURTH SEPARATE AND ADDITIONAL DEFENSE
          19             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff and
          20     the putative class members have not sustained any injury, harm, and/or damage as a result of any actions
          21     allegedly taken by Facebook and are thus barred from asserting any claims against, and/or obtaining
          22     monetary and/or injunctive relief from, Facebook.
          23                              FIFTH SEPARATE AND ADDITIONAL DEFENSE
          24             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because the restitution
          25     sought by Plaintiff and the putative class is speculative and remote and impossible to ascertain.
          26                              SIXTH SEPARATE AND ADDITIONAL DEFENSE
          27             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff
          28     consented to and/or ratified the conduct alleged in the FAC.

Gibson, Dunn &                                                         25
Crutcher LLP              DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   CASE NO. 4:18-cv-05286 PJH
                       Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 27 of 32


            1                           SEVENTH SEPARATE AND ADDITIONAL DEFENSE
            2             Plaintiff’s FAC and the alleged claims in it are barred or limited, in whole or in part, by
            3    contracts and/or agreements it entered into with Facebook.
            4                            EIGHTH SEPARATE AND ADDITIONAL DEFENSE
            5             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, by the applicable
            6    statutes of limitation and statutes of repose.
            7                               NINTH SEPARATE AND ADDITIONAL DEFENSE
            8             Facebook’s conduct, as alleged in the Complaint, was not “unfair” or “fraudulent” within the
            9    meaning of Business & Professions Code § 17200 in that, among other things, Facebook did not provide
          10     any false or misleading information to the public regarding its practices.
          11                                TENTH SEPARATE AND ADDITIONAL DEFENSE
          12              Facebook’s conduct, as alleged in the FAC, was not “unlawful” within the meaning of Business
          13     & Professions Code § 17200 in that, among other things, Facebook complied with all applicable statutes
          14     and regulations, if any.
          15                           ELEVENTH SEPARATE AND ADDITIONAL DEFENSE
          16              Plaintiff’s claims and allegations relate to mere puffery that is not misleading to a reasonable
          17     consumer.
          18                            TWELFTH SEPARATE AND ADDITIONAL DEFENSE
          19              If Plaintiff has sustained any damages as alleged in the FAC, which Facebook denies, such
          20     damages were proximately caused by subsequent and intervening or superseding acts of the Plaintiff
          21     and/or of third parties, such that Facebook is not responsible or liable for any damages allegedly suffered
          22     by Plaintiff.
          23                         THIRTEENTH SEPARATE AND ADDITIONAL DEFENSE
          24              Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because any recovery
          25     by Plaintiff would constitute unjust enrichment of Plaintiff. In particular, Plaintiff’s claims and the claims
          26     of the putative class are barred, in whole or in part, to the extent that Plaintiff has received the benefit
          27     from ads delivered on Facebook that are enabled by the practices that Plaintiff seeks to challenge.
          28

Gibson, Dunn &                                                          26
Crutcher LLP              DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 28 of 32


            1                        FOURTEENTH SEPARATE AND ADDITIONAL DEFENSE
            2            Plaintiff’s and the putative class members’ claims for equitable relief are barred because
            3    Plaintiff has alleged that there is an adequate remedy at law.
            4                          FIFTEENTH SEPARATE AND ADDITIONAL DEFENSE
            5            Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff and
            6    members of the putative class proceeded with knowledge and/or awareness of the occurrences that form
            7    the bases of their claims as alleged in the FAC and were not deceived.
            8                          SIXTEENTH SEPARATE AND ADDITIONAL DEFENSE
            9            Plaintiff’s request for attorneys’ fees in this matter is barred because it lacks any basis in law or
          10     contract.
          11                         SEVENTEENTH SEPARATE AND ADDITIONAL DEFENSE
          12             Plaintiff’s FAC and each purported cause of action in it are barred, in whole or in part, by the
          13     doctrine of laches, waiver, estoppel, unclean hands in pari delicto, and/or inequitable conduct.
          14                          EIGHTEENTH SEPARATE AND ADDITIONAL DEFENSE
          15             Plaintiff has failed to mitigate its alleged losses, if any, and any recovery should be reduced or
          16     denied accordingly.
          17                          NINETEENTH SEPARATE AND ADDITIONAL DEFENSE
          18             Plaintiff may not maintain this lawsuit as a class action because the purported claims of the
          19     putative class representative are not sufficiently typical of those of the purported class members, common
          20     issues of fact and law do not predominate over individual issues and liability and damages cannot be
          21     proven on a class-wide basis, the putative class representative will not adequately represent the purported
          22     class, the putative class is not ascertainable, the proposed class action would not be manageable, and a
          23     class action is not a superior method for adjudicating the purported claims set forth in Plaintiff’s FAC.
          24                           TWENTIETH SEPARATE AND ADDITIONAL DEFENSE
          25             Plaintiff’s claims and the claims of the putative class are barred, in whole or in part, because at
          26     all relevant times, Facebook’s alleged conduct was authorized.
          27

          28

Gibson, Dunn &                                                         27
Crutcher LLP                 DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                      CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 29 of 32


            1                       TWENTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
            2            Plaintiff’s claims and the claims of the putative class are barred, in whole or in part, because at
            3    all relevant times, Facebook’s actions were a necessary incident to the rendition of services.
            4                     TWENTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
            5            Plaintiff’s claims and the claims of the putative class are barred, in whole or in part, because at
            6    all relevant times, Facebook’s actions were within the ordinary course of business.
            7                      TWENTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
            8            Plaintiff’s claims and the claims of the putative class are barred, in whole or in part, because to
            9    the extent Facebook engaged in any of the alleged acts, omissions, or conduct, it did so with justification.
          10                      TWENTY-FOURTH SEPARATE AND ADDITIONAL DEFENSE
          11             Any attempt to require Facebook to identify, locate or notify absent persons on whose behalf this
          12     action is allegedly prosecuted would violate the Due Process Clause of the Fourteenth Amendment to the
          13     United States Constitution.
          14                       TWENTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
          15             As a matter of constitutional right and substantive due process, Facebook would be entitled to
          16     contest by jury trial its liability to any particular individual on whose behalf this action is purportedly
          17     brought. Trying this case as a class action would violate the United States Constitution.
          18                       TWENTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
          19             Any finding of liability pursuant to California’s Unfair Competition Law would violate the Due
          20     Process Clause of the Fourteenth Amendment to the United States Constitution, and any analogous
          21     provision contained in the California Constitution, because the standards of liability under this law are
          22     not only unduly vague and subjective, but also permit retroactive, random, arbitrary, and capricious
          23     punishments that serve no legitimate governmental interest.
          24                     TWENTY-SEVENTH SEPARATE AND ADDITIONAL DEFENSE
          25             California’s Unfair Competition Law violates the Commerce Clause of the United States
          26     Constitution by placing an unreasonable burden on interstate commerce.
          27

          28

Gibson, Dunn &                                                         28
Crutcher LLP              DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                   CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 30 of 32


            1                     TWENTY-EIGHTH SEPARATE AND ADDITIONAL DEFENSE
            2            Plaintiff’s FAC is vague, ambiguous, and uncertain. Facebook reserves the right to add
            3    additional defenses as the factual bases for each of Plaintiff’s claims and allegations become known.
            4                         TWENTY-NINTH SEPARATE AND ADDITIONAL DEFENSE
            5            Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff
            6    cannot show Facebook’s representations were false.
            7                            THIRTIETH SEPARATE AND ADDITIONAL DEFENSE
            8            Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff
            9    cannot show it relied on Facebook’s alleged misrepresentations.
          10                           THIRTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
          11             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff
          12     cannot show it was deceived by Facebook’s representations.
          13                          THIRTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
          14             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff
          15     cannot show Facebook knew of any alleged falsity related to its representations.
          16                           THIRTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
          17             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Plaintiff
          18     cannot show Facebook intended to defraud anyone.
          19                          THIRTY-FOURTH SEPARATE AND ADDITIONAL DEFENSE
          20             Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because the alleged
          21     misrepresentations and/or omissions were not material.
          22                           THIRTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
          23             Plaintiff’s claim for punitive damages is barred, in whole or in part, as grossly excessive in
          24     violation of the Due Process Clause of the Fourteenth Amendment of the United States Constitution
          25     and the Due Process Clause of the California Constitution. See State Farm Mut. Auto Ins. Co. v.
          26     Campbell, 538 U.S. 408 (2003); BMW of N. Am. v. Gore, 517 U.S. 559 (1996).
          27

          28

Gibson, Dunn &                                                        29
Crutcher LLP             DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                  CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 31 of 32


            1                             THIRTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
            2              Plaintiff’s FAC and the alleged claims in it are barred, in whole or in part, because Facebook
            3    did not have a duty to disclose any alleged defects with its ads targeting.
            4                      THIRTY-SEVENTH SEPARATE AND ADDITIONAL DEFENSE
            5              Section 230 of the Communications Decency Act, 47 U.S.C. § 230, bars Plaintiff’s claims
            6    against Facebook.
            7                       THIRTY-EIGHTH SEPARATE AND ADDITIONAL DEFENSE
            8              Plaintiff’s FAC and the alleged claims in it fail to set forth facts sufficient to constitute a
            9    claim of relief for punitive or exemplary damages in that Facebook did not act with malice, fraud, or
          10     oppression with respect to Plaintiff.
          11                         THIRTY-NINTH SEPARATE AND ADDITIONAL DEFENSE
          12               In the alternative, without admitting any liability whatsoever and without admitting that
          13     Plaintiff has suffered any purported loss or damage whatsoever, Plaintiff’s FAC and the alleged
          14     claims in it are barred to the extent Plaintiff seeks exemplary or punitive damages, because such
          15     damages violate Facebook’s right to protection from excessive fines.
          16                            FORTIETH SEPARATE AND ADDITIONAL DEFENSE
          17               Plaintiff’s claim for punitive damages fails to state a cause of action upon which punitive
          18     damages may be awarded.
          19                          FORTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
          20               Any award of punitive damages is barred under Civil Code Section 3294 and other provisions
          21     of law.
          22                         FORTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
          23               Plaintiff’s FAC and the alleged claims in it are barred to the extent that Plaintiff fails to satisfy
          24     the pleading requirements of Federal Rule of Civil Procedure 9(b).
          25                          FORTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
          26               Plaintiff’s FAC and the alleged claims in it are barred in court and subject to arbitration to the
          27     extent that they agreed to arbitrate those claims.
          28

Gibson, Dunn &                                                            30
Crutcher LLP               DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                    CASE NO. 4:18-cv-05286 PJH
                      Case 4:18-cv-05286-PJH Document 152 Filed 12/07/20 Page 32 of 32


            1                     FORTY-FOURTH SEPARATE AND ADDITIONAL DEFENSE
            2           Plaintiff’s FAC and the alleged claims in it are barred in whole or in part because the
            3    remedies sought are unconstitutional, contrary to public policy, otherwise unauthorized, or not
            4    recognized by applicable state law.
            5                      FORTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
            6           Plaintiff’s FAC and the alleged claims in it are barred to the extent that Plaintiff or the
            7    putative class members recover or have recovered any alleged damages or restitution already or from
            8    sources other than Facebook.
            9                      FORTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
          10            Facebook has insufficient knowledge or information upon which to form a basis as to whether
          11     it may have additional, as yet unstated, separate defenses available. Facebook has not knowingly or
          12     intentionally waived any applicable affirmative defenses and reserves the right to raise additional
          13     affirmative defenses as they become known to it through discovery in this matter. Facebook further
          14     reserves the right to amend its answer and/or affirmative defenses accordingly and/or to delete
          15     affirmative defenses that it determines are not applicable during the course of subsequent discovery.
          16

          17     Dated: December 7, 2020                       GIBSON, DUNN & CRUTCHER LLP
          18
                                                               By:          /s/ Christopher Chorba
          19                                                                       Christopher Chorba

          20                                                   Attorneys for Defendant Facebook, Inc.
          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                        31
Crutcher LLP            DEFENDANT FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                 CASE NO. 4:18-cv-05286 PJH
